Citation Nr: 1326816	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-34 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a broken pelvis.  

2.  Entitlement to service connection for peripheral artery disease, to include poor circulation

3.  Entitlement to service connection for a double bypass.  

4.  Entitlement to service connection for lumbar spinal stenosis.  

5.  Entitlement to service connection for ankylosis of the left sacroiliac joint.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1973.  The Veteran's DD Form 214 indicates that he was discharged from service due to fraudulent entry.  However, in an April 2008 statement of the case, the RO determined that the record was inconclusive that the Veteran's military service was voided by the Service Department, and that according to a DD Form 215, the Veteran's discharge was considered to be under honorable conditions.  Therefore, the RO concluded that the Veteran's service was considered to be valid and honorable for the purpose of qualifying him as an eligible veteran to receive VA benefits.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2010, and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The April 2008 rating decision denied the Veteran's claim for service connection for peripheral artery disease.  The February 2010 rating decision denied the Veteran's claims for service connection for lumbar spinal stenosis and ankylosis of the left sacroiliac joint.  The August 2011 rating decision declined to reopen the Veteran's claim for service connection for residuals of a broken pelvis.  

The Board notes that in August 2006, the Veteran had also perfected an appeal on the issue of entitlement to non-service-connected pension benefits.  Prior to certification of these issues to the Board, in a December 2010 statement, the Veteran withdrew the appeal of this issues.  Therefore, the issue is not currently before the Board.  The Board notes that he also withdrew the claim for residuals of a fracture pelvis; however, when reading the document as a whole it just appears that he was claiming another theory of entitlement, namely service connection based on aggravation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In his September 2009 substantive appeal, the Veteran requested a travel board hearing in connection with this appeal to be held at the RO in Buffalo, New York.  As that requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing in connection with his appeal to be held at the RO in Buffalo, New York.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

